NO








NO. 12-10-00255-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
DASHUN HATCHER,
APPELLANT                                                     '     APPEAL
FROM THE 87TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
T.D.C.J.-I.D.,
BRAD LIVINGSTON AND
M. CAROL GARDNER,                                    '     ANDERSON
COUNTY, TEXAS
APPELLEES
 


MEMORANDUM
OPINION
PER
CURIAM
            This
pro se in forma pauperis appeal is being dismissed for failure to comply
with the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 42.3(c). The judgment
in this case was signed on May 11, 2010.  Appellant, DaShun Hatcher, timely
filed a notice of appeal that failed to contain the information required by
Texas Rules of Appellate Procedure 9.5 and 25.1(e), i.e., a certificate of
service showing service on all parties to the trial court's judgment.
            On
August 9, 2010, Hatcher was notified pursuant to Texas Rule of Appellate
Procedure 37.1 that the notice of appeal was defective for failure to comply
with rules 9.5 and 25.1(e). He was further notified that unless he filed an
amended notice of appeal on or before September 8, 2010, the appeal would be
referred to the court for dismissal. See Tex. R. App. P. 42.3(c). The deadline for filing an amended
notice of appeal has passed, and Hatcher has not corrected his defective notice
of appeal. Accordingly, the appeal is dismissed for failure to
comply with the Texas Rules of Appellate Procedure. See Tex. R. App. P. 42.3(c); Feist v.
Berg, No. 12-04-00004-CV, 2004 WL 252785, at *1 (Tex. App.-Tyler Feb.
11, 2004, pet. denied); Feist v. Hubert, No. 12-03-00442-CV, 2004
WL 252285, at *1 (Tex. App.-Tyler Feb. 11, 2004, pet. denied).
Opinion delivered September 15, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)